               Case 1:20-cv-00050-CG-B Document 1-1 Filed 01/30/20 Page 1 of 1
                                                                                                                                                                                                                                           -A)'CA-V
                                                                                                                                                                                                                                        PageID #: 177
                                                                                                                                                                                                                                    Xo-cv
 **öi;,:Ì,i¡:å*rr,,,i,iil,iüî:ïilåiåîîi:,,,,,".,i,",iIj*írff,,ü.f*,ïî'.,,"'-*;ru.,çi:i:rririr****,**r'"''f.$'#.[t$l,FD
 ptrr¡roscol'initiarirìitthr'civil rlockcl shcct. .rlil;lv:illl(!( ll()r\1\()N,v/::\/P..1(;f1)l:lHl.\F(tll'.1.)

 l. (n) PLAIN'I'Ilrlts                                                                                                                                                  DI'h'IINDÄNTS
     KAREN PORTER                                                                                                                                                  FRANK COCKRETL BODY SHOP, lNC., and BOB HOUSE

      (b)     (lounty olRcsitlcnce ofFirst l-isted lllaintilT                                 Mobile                                                                    Count)' of Residence of First Listerl Defèndant Mobile
                                            lllX(liPI        IN IÌ.ä. !'1,4IN l ll"L'(.¿lSttlS)                                                                                                 (N I-¡.'\. I'1./llV]ll'1: ('ÁSl;:i ()Nl'l)
                                                                                                                                                                        NOI-E: lN LAND CONDENfN¡\'I'ION C¡\SllS. USIÌ l ll ll l.OC'r\'l lON Ol'
                                                                                                                                                                                          1ilU'mÂC t OÌj LÀND INVOLVDD.

      IC) Altorllcys (liirnt N,uta,.ll,lrt.,s,                otnl ld¿rltuv NtunhtD                                                                                     r\ltomcys           (11'Kn¿ei)
 Abbi M. Richardson. Esq., Richardsòn Law Firm, LLC                                                                                                                Melissa P. Hunter, Esq., Galloway, Wettermark & Rutens, LLP
 118 N. Royal St., Ste. 100, Mobile, AL 36602                                                                                                                      3263 Cottage Hill Rd., Mobile, AL 36606
 (251) 338-16es                                                                                                                                                    (251) 476-4493

t    L   BÄSIS OF               .t   ti IìlSD IC'I'ION ¡/'L,,'on,' x"                   ¡il   oilc !to\ ( )ilt))                              III. CITIZBNSIIIPOFPIIINCIPALPAIITI[Sø'¿"'tar".Y"inorcttot.ti,'t'tu¡ilttft'
                                                                                                                                                             (   l\r'   I )it'ct,\¡t.t'   ( 'as¿s   (   )DI)I                                                  and Onu lìox ItD' Dcfcù¿ailt)
ù I         U.S.Covcrilrncnt                         ð 3       l"crlcral Qucslion                                                                                                                          Pl'F     DNT                                                            P'I'I¡          DIII
               Plni¡¡iff                                            (l.J.S.(;ovrnDßDt NÒtd                 l\trîl                                     C¡lízen ol'Tlris             St¡tc                   rã t     ù( t           hrcorporatcd or Principal Placc                 Il 4            rà( +
                                                                                                                                                                                                                                     of Ilusin.'ss ln'l'his Slate

C! 2        lJ.S. (iotemr¡re¡rt                      04        Diversity                                                                              Ci(izcn      of¡\rolhcrSlqtc                         Õ 7      ll      2      lûao¡pomlcdrrrlPrinci¡ral Placc                  tf 5 al 5
               Delè¡¡d¡nt                                           (lnli.totc ('it¡zcilshÞ          oJ   l'tûI¡¿s itì lt¿ilt III)                                                                                                    of lì¡si¡¡ess ln Ànother Sl¡te

                                                                                                                                                      Clitizerr orSrrl¡ject          of¡                  l-ì 3     n       -1     fÒreigü Nâlioil                                  ¡l 6 O6

IV. NÂTURE OF SUIT                                           üD "^'" in Oile RÒÌ
                                                                                                                                                                                                                         na NlaR     I   tp'fl'v
f)    I l0 lnsuralcc                                PIìRSON.TL INJl¡RY                                    PERSONAL INJIIITY                           fl   ó25 Dnrg Rclated Scizrrrc                         ñ    422 r\ppeal 28 tlSC 158                   ll    37.5 l"alse   Cltims ¡\cl
il    120 ñlarirrc                              fl 3 l0 Airplane                                 B        365 t'crsonnl lrrjurl, -                                ol:Property2l USC88l                       ll   423 \\¿ithrirarval                        ll    376 Qui 1'au (31 USC
l1    130  ñlillcr ¡\ct                         f-1 3 15 Air¡lane l'roduct                                         PrQ(luct    t,iîbility             tr   690 Other                                                   28 USC 157                                     372e(a)')
O     140  Ncgotirble ¡nstnilùcûl                             Lirbility                          t        367 lle¡lth C¡re/                                                                                                                                 ð     400 Stalc Rcapporlioulcrt
ü     I 50 lìccovcry ofOrcrpfly¡rcnt            lll   320 Assarlt, Librl &                                     Pha¡rlaceutic¡l                                                                                                                              õ     410 /\rlilrlEt
           & Enl'orccnrc!ìt ol.ludg¡ncnt                  ,Sl¡rdcr                                             Penoraì lrrjury                                                                               11 S20Copyrights                               f     430 Banks anrl Bankirrg
il l5l      ñfedicare Act                       n 3i0 Fcrlcr¡l lh¡>loycrs'                                     I'rodrrct Linbilit¡'                                                                          t-l 830 Prtcnt                                 {l    ,150 Cotrxrerce
n 1J)       Recorîry ol'Dcl'rilltcd                       Linbility                              lJ       i6ll ¡\sllcstos l)ersonnl                                                                          l-] S40 lnrlernark                             t?    4ó0 Deportarion
            S¡dcut Loans                        Í 3,10 lfari¡re                                                    Irrjlrl,   Prodrrct                                                                                                                      iJ    470 Rackctcer lnlìucnced a¡ui
          (Exclrrles Veterons)                  t-'l 3,15 ñfarire Protluct                                         Liability                                               f ,,t   ßott                           s.)crÅt. sna't¡Rt-t'\'                               Conlpl Orgarrizatiurs
0     153 llccovcry of0Yeryrayn¡c¡rl                          t,iobili¡,                              P[RSONÅL Pr{OPril{l'Y D 710 Fair f"abor Startl¡rrl¡                                                    ú    116l   lll¡\   {l395fr-)                  {-l   .180 Consunrcr    (icrlit
         ol'Vctcrfln's l]cncfìls                O     3J0 ñlotor \¡ehicie                        t-l 370Otherl;iarel                                              Acl                                        O    862 Black        LilrE (923)              L-t 490CflblelsatTV
-l 160 Stockhôl(lcrs' Srits                     il    355 ñlotor Vchiclc                         L1 371 l'nrth irr Lending                            t1   720 Laborlñlanogcnrent                            ù    8ó3 DIWC/DIV\\' (405(9))                  Ð     8J0   SccuriticvCournoditics/
û l90Oú¡erContrflcl                                       Prodrct l.inbility                     fl       3800therllersor¡l                                     lìcl¡tions                                   Ct 864 SSID Tirle           Xvl                          Eschûnge
¡--l I95 Co¡rtr¡ct Product l-iabilit¡,          û     360 Othcr Pcrson¡l                                      Property Drnrnge                        fl   740 lìailrvny Labor i\ct                          O    365 RSI (,105(g))                         C     890 Other Stiltutoq, r\ctiols
fl    196 l;r¡uchise                                      hr.iury                                lJ       385 Property Darnagc                        O    75 I Fauil¡'anrl ñledicnl                                                                        fJ    891 Agr¡cu¡lnrill Acts
                                                t-l   362 l)ersonrl Lr jul, -                                 Prodrct l.iability                                l-r'nvc /\ct                                                                                Ci    893 [nviro¡r¡cntai ì!l¡lttcrs
                                                          ñf erliL:¡l ñf rl¡rrrctice                                                                  I    ?90 Othcr l.abor               l.itigatior                                                       ll    895 l'rccclo¡r ofl¡¡lon¡ation
                                                        {,'I\¡il, RIcH't'S                           P¡llS{)NI,ìll Pl.il l l f()NS                    11 791 En4rloyee lìctiren¡eot                               li'F;l)litlAl,l AX .Sl,l I s..                      ¡\cl
tl   2l0 l,antl Condcmnatíon                    ¿( ,l¿0 Other CiYil ltights                            tlrrlrtns (.lorprts:'                                 lnconre S€cuitt ¿\ct                            ll   870  Trrcs (U.S. Plaintiff                t     89ó^¡bilration
0    220 Forcclosurc                            f.l 4,ll \bting                                  i-l     Alier l)etairrcc
                                                                                                          ,16-3                                                                                                          or f)cfcndont)                     ù     399 Âdn¡inistrativc Proccch¡rc
D    ?30 Rcut Lcasc & tljcctnrcrrt              ll    4,12   En¡rloyrenl                         t'l il0 ñlotiors to Vãcârc                                                                                  I    871    IRS    Thinl Pn*¡,                             r\ctlRcvicN or r\ppcfll ol'
lJ   240 Torts to l-¡¡d                         ll    443 Housirrg/                                               Setrleilce                                                                                             26 USC 7609                                    i\gcncy Dccision
fl   2,15'Iorr Prodrrct t.inbility                         Acco¡unotlntiors                      iJ       J30 Gc¡reral                                                                                                                                      ú     950 Coùsiitutionality       of
fl   290 ¡\ll Othcr Rcal Propcrly               il    .145 Arr¡cr, rv/llis¡l¡ilities -           tJ       535 lleûth llcililll)'                               Iùf Ml(it{¿\'I lL}N                                                                                    Slate StatÙtcs
                                                             Enrployùreùt                                 ()thcrr                                     D    4óZ Naturî¡¡zîtrotr /\pplrcalron
                                                Õ     4.16 ;\¡rcr. rv/Disabilitier-              l-l -540 ñl¡ndanrrs.Q Othc¡                          3    465 Other lnrnigration
                                                           orhcr                                 D 550 Cilil Rislìts                                              ,\etiors
                                                i'l   4,18 Ednc¡tior                             ll 55i Prisotr Corditiotr
                                                                                                 ü 560 Civil D.t¡irìçr -
                                                                                                                  Corditiorrs oll
                                                                                                                  Conlineñcill

V. OlllCIN !'lot'e t¿¡ "X" ut otra llos Otl¡l
fI I OLiginal     X2 Reruoverl iiorn                                           nl              lìalrnandccl           lionl                 :-J   4   Rcinstatcd           or        [-1 5 'liansferrcd            lio¡l          ñ (r      lvhrlticlisÌrict
     llocceding          Skfc Cour{                                                            r\¡rpcllatc            OoLrrt                          Rco¡rurcd                                               District                      I-itigatiôn
                                                                                                                                                                                                ^rôther
                                                                                                                      n4rich l,ort arc                     (1)o ttot     c¡tcjiliril¡ctiüxtl ú(tukt\ uxl.sr il¡wtril,lr:
vr.      cAUSrlC)¡r AC't'lON                           Bricl' tlcscriolio¡r ol' causc:
                                                         Plaintiff dlleges sexual harassrnent, sex discrim¡nation, and retaliation under Title Vll, and various state law torts
vrr.        RTiQIJESTED lN                             lll      cltncr tF'IHfs         ts ¿\ cr,.\ss                          ¡\c'rroN                     Dllj\'l/\ND s                                                     CllliCK        YES only ildernandcd in conr¡rlaint:
            CONIPI,AINT:                                        I   JFilJl:ll lìl ILE 21. l;.11.(-v.l'.                                                                                                                      JtllìY I)Eñl¡\Nll,                    X Y.,,          ll   No

vilt.         RE[,^]'ED CASI;(S)
                                                             (S¿e    ¡il¡lnrtti!rts):
             ¡F ANY                                                                             .ttiD(ìti                                                                                                         D(ICKfr'l Ntilvl|hl{
                                                                                                                      'l l-rlìl: t)t: ¡\                    ot: R[c(]Rt)
o1/3U2A20
roR ollFlcn             trsE   oNt,l'
     l{HCtilP t    ¡i                      ¡\itlOl-lN1'                                                           ¡\PPI-\'IN(ì      IFP                                                     JI]D(ìI:                                         \11\(i. -ftlD(;t':
